
	
		II
		111th CONGRESS
		2d Session
		S. 3967
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Ms. Landrieu (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To encourage investment in and innovation by small
		  business concerns, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Investment and
			 Innovation Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				TITLE I—Expanding access to technology and spurring
				innovation
				Sec. 101. Broadband and emerging information technology
				coordinator.
				Sec. 102. Entrepreneurial development assistance by small
				business development centers.
				Sec. 103. Capital access.
				Sec. 104. Rural small business technology pilot
				program.
				Sec. 105. Report to Congress.
				TITLE II—Counseling and technical assistance
				Subtitle A—SCORE
				Sec. 221. SCORE Reauthorization.
				Subtitle B—Women’s small business ownership
				programs
				Sec. 241. Office of Women’s Business Ownership.
				Sec. 242. Women’s Business Center Program.
				Sec. 243. National Women’s Business Council.
				Sec. 244. Interagency Committee on Women’s Business
				Enterprise.
				Sec. 245. Preserving the independence of the National Women’s
				Business Council.
				Sec. 246. Study and report on women's business
				centers.
				Subtitle C—Native American small business
				development
				Sec. 261. Native American small business development
				program.
				Subtitle D—Veterans' business development
				Sec. 281. Veterans' business center program; Office of Veterans
				Business Development.
				TITLE III—Disaster relief and assistance
				Sec. 301. Improvements to the Pioneer Business Recovery
				Program.
				Sec. 302. Increased limits.
				Sec. 303. Modified collateral requirements.
				Sec. 304. Regional outreach on disaster assistance
				programs.
				TITLE IV—Contracting improvements
				Sec. 401. Surety bonds.
				Sec. 402. Section 8(a)
				improvements.
				TITLE V—Trade and export enhancements
				Sec. 501. Online export readiness assessment tool.
				Sec. 502. Marketing and outreach initiatives to small business
				concerns.
				Sec. 503. Expansion of State Trade and Export Promotion Grant
				Program to cities and major metropolitan areas.
				TITLE VI—Regulatory relief
				Sec. 601. Definitions.
				Sec. 602. Certification of rules.
				Sec. 603. Application to interim final rules.
				Sec. 604. Review panels.
				Sec. 605. Judicial review.
				Sec. 606. Research grant authority.
			
		3.FindingsCongress finds that—
			(1)the approximately
			 28,000,000 small business concerns in the United States are the driving force
			 behind the economy of the Nation, creating more than 65 percent of all net new
			 jobs and generating more than 50 percent of the non-farm gross domestic product
			 of the Nation;
			(2)unfortunately,
			 small business concerns have borne the brunt of the recent economic recession,
			 accounting for nearly 79 percent of all jobs lost since September 2008;
			(3)while Congress
			 has taken strong and forceful action to provide timely relief for small
			 business concerns through the enactment of the Small Business Jobs Act of 2010
			 (Public Law 111–240; 124 Stat. 2504), it is imperative that further action be
			 taken to build upon the progress made by that Act and to help small business
			 concerns recover and grow through the creation of new jobs; and
			(4)specifically,
			 additional steps should be taken to—
				(A)expand broadband
			 services and improve access to technologies that will help small business
			 concerns connect with new opportunities and create innovative products;
				(B)strengthen
			 counseling services and technical assistance programs for small business
			 concerns to help small business concerns weather economic downturns and emerge
			 stronger and more competitive;
				(C)provide relief to
			 small business concerns negatively impacted by natural and catastrophic
			 disasters by improving access to disaster recovery loans and helping small
			 business concerns plan for predictable disasters;
				(D)improve access to
			 Federal contracting opportunities for small business concerns by increasing
			 access to adequate surety bonding opportunities and creating a stronger, more
			 transparent set-aside program for socially and economically disadvantaged small
			 business concerns;
				(E)help small
			 business concerns realize their full potential by encouraging the small
			 business concerns to sell products and services abroad and connecting the small
			 business concerns with the appropriate Federal and local export promotion
			 resources; and
				(F)require the
			 Federal Government to provide regulatory relief to small business concerns and
			 more closely consider the impact of new regulations promulgated by Federal
			 agencies by strengthening chapter 6 of title 5, United States Code (commonly
			 known as the Regulatory Flexibility Act), and the Office of
			 Advocacy of the Administration.
				4.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			IExpanding access
			 to technology and spurring innovation
			101.Broadband and
			 emerging information technology coordinator
				(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
					(1)by redesignating
			 section 45 as section 47; and
					(2)by inserting
			 after section 44 the following:
						
							45.Broadband and
				emerging information technology
								(a)DefinitionIn
				this section, the term broadband and emerging information technology
				coordinator means the individual assigned the broadband and emerging
				information technology coordination responsibilities of the Administration
				under subsection (b)(1).
								(b)Assignment of
				coordinator
									(1)Assignment of
				coordinatorThe Administrator shall assign responsibility for
				coordinating the programs and activities of the Administration relating to
				broadband and emerging information technology to an individual who—
										(A)shall report
				directly to the Administrator;
										(B)shall work in
				coordination with—
											(i)the chief
				information officer, the chief technology officer, and the head of the Office
				of Technology of the Administration; and
											(ii)any Associate
				Administrator of the Administration determined appropriate by the
				Administrator;
											(C)shall not be an
				employee of the Office of Technology of the Administration;
										(D)has experience
				developing and implementing telecommunications policy in the private sector or
				government; and
										(E)has demonstrated
				significant experience in the area of broadband or emerging information
				technology.
										(2)Responsibilities
				of coordinatorThe broadband and emerging information technology
				coordinator shall—
										(A)coordinate
				programs of the Administration that assist small business concerns in adopting,
				making innovations in, and using broadband and other emerging information
				technologies;
										(B)serve as the
				primary liaison of the Administration to other Federal agencies involved in
				broadband and emerging information technology policy, including the Department
				of Commerce, the Department of Agriculture, and the Federal Communications
				Commission; and
										(C)identify best
				practices relating to broadband and emerging information technology that may
				benefit small business concerns.
										(3)TravelNot
				more than 20 percent of the hours of service by the broadband and emerging
				information technology coordinator during any fiscal year shall consist of
				travel outside the United States to perform official duties.
									(c)Broadband and
				emerging technology training
									(1)TrainingThe
				Administrator shall provide to employees of the Administration training
				that—
										(A)familiarizes
				employees of the Administration with broadband and other emerging information
				technologies; and
										(B)includes—
											(i)instruction
				counseling small business concerns regarding adopting, making innovations in,
				and using broadband and other emerging information technologies; and
											(ii)information on
				programs of the Federal Government that provide assistance to small business
				concerns relating to broadband and emerging information technologies.
											(2)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection.
									(d)Reports
									(1)Biennial report
				on activitiesNot later than 2 years after the date on which the
				Administrator makes the first assignment of responsibilities under subsection
				(b), and every 2 years thereafter, the broadband and emerging information
				technology coordinator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report regarding the programs and activities of the
				Administration relating to broadband and other emerging information
				technologies.
									(2)Report on
				Federal programsNot later than 1 year after the date of
				enactment of this section, the broadband and emerging information technology
				coordinator, in consultation with the Secretary of Agriculture, the Assistant
				Secretary of Commerce for Communications and Information, and the Chairman of
				the Federal Communications Commission, shall submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report on the programs of the Federal
				Government that provide assistance to small business concerns relating to
				broadband and emerging information technologies, which shall include
				recommendations, if any, for improving coordination among the
				programs.
									.
					102.Entrepreneurial
			 development assistance by small business development centersSection 21(c)(3)(B) of the Small Business
			 Act (15 U.S.C. 648(c)(3)(B)) is amended—
				(1)in the matter
			 preceding clause (i), by inserting accessing broadband and other
			 emerging information technology, after technology
			 transfer,;
				(2)in clause (ii),
			 by striking and at the end;
				(3)in clause (iii),
			 by adding and at the end; and
				(4)by adding at the
			 end the following:
					
						(iv)increasing the competitiveness and
				productivity of small business concerns by assisting entrepreneurs in accessing
				broadband and other emerging information
				technology;
						.
				103.Capital
			 access
				(a)In
			 generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 is amended in the matter preceding paragraph (1) by inserting (including
			 to purchase equipment for broadband or other emerging information
			 technologies) after equipment.
				(b)MicroloansSection
			 7(m)(1)(A)(iii)(I) of the Small Business Act (15 U.S.C. 636(m)(1)(A)(iii)(I))
			 is amended by inserting (including to purchase equipment for broadband
			 or other emerging information technologies) after or
			 equipment.
				104.Rural small
			 business technology pilot program
				(a)DefinitionsIn this section—
					(1)the term
			 qualified small business concern means a small business concern
			 located in a rural area; and
					(2)the term
			 rural area has the meaning given that term in section 1393(a)(2)
			 of the Internal Revenue Code of 1986.
					(b)ReportNot
			 later than 120 days after the date of enactment of this Act, the Administrator,
			 in coordination with the Administrator of General Services, shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report
			 describing—
					(1)the number of
			 Government-owned computers in the possession of the Administration, including
			 the number of working computers, nonworking computers, desktop computers, and
			 laptop computers;
					(2)the number of
			 Government-owned computers disposed of by the Administration during the 5-year
			 period ending on the date of enactment of this Act, including the number of
			 such computers that were working computers, nonworking computers, desktop
			 computers, or laptop computers;
					(3)the procedures of
			 the Administration for the disposal of Government-owned computers; and
					(4)the plans of the
			 Administrator for carrying out the pilot program under subsection (c).
					(c)Pilot
			 program
					(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall establish a pilot program to provide not more than 1,000 excess
			 Government-owned computers each year to qualified small business concerns at no
			 cost or a reduced cost.
					(2)Purposes of
			 programThe pilot program
			 established under paragraph (1) shall be designed to—
						(A)encourage
			 entrepreneurship in rural areas;
						(B)assist small
			 business concerns in accessing technology; and
						(C)accelerate the
			 growth of qualified small business concerns.
						(3)TerminationThe
			 authority to conduct the pilot program under this subsection shall terminate 3
			 years after the date of enactment of this Act.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as are necessary to carry out this section.
				105.Report to
			 Congress
				(a)In
			 generalNot later than 45 days after the date of enactment of
			 this Act, the Administrator, in consultation with the Administrator of General
			 Services, shall submit to the Committee on Small Business and Entrepreneurship
			 of the Senate and the Committee on Small Business of the House of
			 Representatives a report on ways to assist with the development of broadband
			 and wireless technology that would benefit small business concerns.
				(b)Content of the
			 reportThe report submitted under subsection (a) shall—
					(1)outline the
			 participation by the Administration in the National Antenna Program, including
			 the number of wireless towers deployed on facilities which contain an office of
			 the Administration;
					(2)information on
			 agreements between the Administration and the General Services Administration
			 related to broadband and wireless deployment in offices of the Administration;
			 and
					(3)recommendations,
			 if any, on opportunities for the Administration to improve broadband or
			 wireless technology in offices of the Administration that are in areas
			 currently underserved or unserved by broadband service providers.
					IICounseling and
			 technical assistance
			ASCORE
				221.SCORE
			 Reauthorization
					(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
						(1)by
			 redesignating subsection (j) as subsection (f); and
						(2)by adding at the end the following:
							
								(g)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter into
				cooperative agreements in a total amount that does not exceed—
									(1)$13,000,000
				in fiscal year 2011;
									(2)$15,000,000
				in fiscal year 2012; and
									(3)$18,000,000
				in fiscal year
				2013.
									.
						(b)Privacy
			 requirements for SCORE chaptersSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Privacy requirements
								(1)In
				generalA chapter of the SCORE program authorized by subsection
				(b)(1) or an agent of such a chapter may not disclose the name, address, or
				telephone number of any individual or small business concern receiving
				assistance from that chapter or agent without the consent of such individual or
				small business concern, unless—
									(A)the
				Administrator is ordered to make such a disclosure by a court in any civil or
				criminal enforcement action initiated by a Federal or State agency; or
									(B)the
				Administrator determines such a disclosure to be necessary for the purpose of
				conducting a financial audit of a chapter of the SCORE program authorized by
				subsection (b)(1), in which case disclosure shall be limited to the information
				necessary for the audit.
									(2)Administrator
				use of informationThis subsection shall not—
									(A)restrict the
				access of the Administrator to program activity data; or
									(B)prevent the
				Administrator from using client information to conduct client surveys.
									(3)Regulations
									(A)In
				generalThe Administrator shall issue regulations to establish
				standards for—
										(i)disclosures
				with respect to financial audits under paragraph (1)(B); and
										(ii)conducting
				client surveys, including standards for oversight of the surveys and for
				dissemination and use of client information.
										(B)Maximum
				privacy protectionThe regulations issued under this paragraph
				shall, to the extent practicable, provide for the maximum amount of privacy
				protection.
									(C)Inspector
				generalUntil the effective date of the regulations issued under
				this paragraph, any client survey and the use of any client information shall
				be approved by the Inspector General of the Administration, who shall include
				any such approval in the semi-annual report of the Inspector
				General.
									.
					(c)SCORE
			 program
						(1)In
			 generalSection 8(b)(1)(B) of
			 the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by striking a
			 Service Corps of Retired Executives (SCORE) and inserting the
			 SCORE program.
						(2)Technical
			 and conforming amendments
							(A)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
								(i)in section
			 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program; and
								(ii)in section
			 33(b)(2) (15 U.S.C. 657c(b)(2)), by striking Service Corps of Retired
			 Executives and inserting SCORE program.
								(B)Other
			 laws
								(i)InsuranceSection
			 621 of the Children's Health Insurance Program Reauthorization Act of 2009 (15
			 U.S.C. 657p) is amended—
									(I)in subsection
			 (a), by striking paragraph (4) and inserting the following:
										
											(4)the term
				SCORE program means the SCORE program authorized by section
				8(b)(1)(B) of the Small Business Act (15 U.S.C.
				637(b)(1)(B));
											;
				and
									(II)in subsection
			 (b)(4)(A)(iv), by striking Service Corps of Retired Executives
			 and inserting SCORE program.
									(ii)Consumer
			 educationSection 337(d)(2) of the Energy Policy and Conservation
			 Act (42 U.S.C. 6307(d)(2)) is amended by striking Service Corps of
			 Retired Executives (SCORE) and inserting SCORE
			 program.
								(3)ReferencesAny
			 reference to the Service Corps of Retired Executives established under section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as in effect on
			 the day before the date of enactment of this Act, in any law, rule, regulation,
			 certificate, directive, instruction, or other official paper shall be
			 considered to refer to the SCORE program established under section 8(b)(1)(B)
			 of the Small Business Act, as amended by this section.
						BWomen’s small
			 business ownership programs
				241.Office of
			 Women’s Business Ownership
					(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
						(1)in paragraph
			 (2)—
							(A)in
			 subparagraph (B)(i), by striking “in the areas” and all that follows through
			 the end of subclause (I), and inserting the following: “to address issues
			 concerning the management, operations, manufacturing, technology, finance,
			 retail and product sales, international trade, Government contracting, and
			 other disciplines required for—
								
									(I)starting,
				operating, and increasing the business of a small business
				concern;
									;
				and
							(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and
							(2)by adding at
			 the end the following:
							
								(3)TrainingThe
				Administrator may provide annual programmatic and financial oversight training
				for women’s business ownership representatives and district office technical
				representatives of the Administration to enable representatives to carry out
				their responsibilities.
								(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial oversight process by—
									(A)providing
				public notice of the announcement for financial assistance under subsection (b)
				and grants under subsection (l) not later than the end of the first quarter of
				each fiscal year;
									(B)in the
				announcement described in subparagraph (A), outlining award and program
				evaluation criteria and describing the weighting of the criteria for financial
				assistance under subsection (b) and grants under subsection (l);
									(C)minimizing
				paperwork and reporting requirements for applicants for and recipients of
				financial assistance under this section;
									(D)standardizing
				the oversight and review process of the Administration; and
									(E)providing to
				each women’s business center, not later than 60 days after the completion of a
				site visit at the women's business center (whether conducted for an audit,
				performance review, or other reason), a copy of site visit reports and
				evaluation reports prepared by district office technical representatives or
				officers or employees of the
				Administration.
									.
						(b)Change of
			 title
						(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
							(A)in subsection
			 (a)—
								(i)by striking
			 paragraphs (1) and (4);
								(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
			 and
								(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
									
										(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
										; 
								(B)by striking
			 Assistant Administrator each place it appears and inserting
			 Director; and
							(C)in subsection
			 (g)(2), in the paragraph heading, by striking Assistant Administrator
			 and inserting Director.
							(2)Women's
			 Business Ownership Act of 1988Title IV of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
							(A)in section
			 403(a)(2)(B), by striking Assistant Administrator and inserting
			 Director;
							(B)in section
			 405, by striking Assistant Administrator and inserting
			 Director; and
							(C)in section
			 406(c), by striking Assistant Administrator and inserting
			 Director.
							242.Women’s
			 Business Center Program
					(a)Women’s
			 Business Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by inserting
			 before paragraph (2), as added by section 241(b), the following:
								
									(1)the term
				association of women’s business centers means an
				organization—
										(A)that
				represents not less than 51 percent of the women’s business centers that
				participate in a program under this section; and
										(B)whose primary
				purpose is to represent women’s business
				centers;
										;
				
							(B)by inserting
			 after paragraph (2), as added by section 241(b), the following:
								
									(3)the term
				eligible entity means—
										(A)a private
				nonprofit organization;
										(B)a State,
				regional, or local economic development organization;
										(C)a
				development, credit, or finance corporation chartered by a State;
										(D)a public or
				private institution of higher education (as that term is used in sections 101
				and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001 and 1002));
				or
										(E)any
				combination of entities listed in subparagraphs (A) through
				(D);
										;
				and
							(C)by adding
			 after paragraph (5), as redesignated by section 241(b), the following:
								
									(6)the term
				women's business center means a project conducted by an eligible
				entity under this
				section;
									;
							(2)in subsection
			 (b)—
							(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 and adjusting the margins accordingly;
							(B)by striking
			 The Administration and all that follows through 5-year
			 project and inserting the following:
								
									(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
									;
							(C)by striking
			 The projects shall and inserting the following:
								
									(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall provide
									;
				and
							(D)by adding at
			 the end the following:
								
									(3)Amount of
				financial assistance
										(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $150,000 per year.
										(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide financial assistance of $150,000 for each recipient of
				financial assistance under this subsection in any fiscal year, available funds
				shall be allocated equally to recipients, unless a recipient requests a lower
				amount than the allocated amount.
										(4)Consultation
				with associations of Women’s Business CentersThe Administrator
				shall consult with each association of women’s business centers to
				develop—
										(A)a training
				program for the staff of women’s business centers and the Administration;
				and
										(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center program, including grant program
				improvements under subsection (g)(5).
										;
				
							(3)in subsection
			 (c)—
							(A)in paragraph
			 (1) by striking the recipient organization and inserting
			 an eligible entity;
							(B)in paragraph
			 (3), in the second sentence, by striking a recipient
			 organization and inserting an eligible entity;
							(C)in paragraph
			 (4)—
								(i)by striking
			 recipient each place it appears and inserting eligible
			 entity; and
								(ii)by striking
			 such organization and inserting the eligible
			 entity; and
								(D)by adding at end
			 the following:
								
									(6)Separation of
				project and fundsAn eligible entity shall—
										(A)carry out a
				project under this section separately from other projects, if any, of the
				eligible entity; and
										(B)separately
				maintain and account for any financial assistance under this
				section.
										;
							(4)in subsection
			 (e)—
							(A)by striking
			 applicant organization and inserting eligible
			 entity;
							(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and
							(C)by striking
			 site;
							(5)by striking
			 subsection (f) and inserting the following:
							
								(f)Applications
				and criteria for initial financial assistance
									(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
										(A)a
				certification that the eligible entity—
											(i)has
				designated an executive director or program manager, who may be compensated
				from financial assistance under subsection (b) or other sources, to manage the
				center on a full-time basis; and
											(ii)as a
				condition of receiving financial assistance under subsection (b),
				agrees—
												(I)to receive a
				site visit by the Administrator as part of the final selection process;
												(II)to undergo
				an annual programmatic and financial review; and
												(III)to the
				maximum extent practicable, to remedy any problems identified pursuant to the
				site visit or review under subclause (I) or (II);
												(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
											(B)information
				demonstrating that the eligible entity has the ability and resources to meet
				the needs of the market to be served by the women's business center for which
				financial assistance under subsection (b) is sought, including the ability to
				obtain the non-Federal contribution required under subsection (c);
										(C)information
				relating to the assistance to be provided by the women's business center for
				which financial assistance under subsection (b) is sought in the area in which
				the women's business center site is located;
										(D)information
				demonstrating the experience and effectiveness of the eligible entity
				in—
											(i)conducting
				financial, management, and marketing assistance programs, as described under
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
											(ii)providing
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
											(iii)using
				resource partners of the Administration and other entities, such as
				universities; and
											(E)a 5-year plan
				that describes the ability of the women's business center for which financial
				assistance is sought—
											(i)to serve
				women who are business owners or potential owners by conducting training and
				counseling activities; and
											(ii)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged.
											(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
									(3)Review and
				approval of applications for initial financial assistance
										(A)In
				generalThe Administrator shall—
											(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
											(ii)to the
				extent practicable, as part of the final selection process, conduct a site
				visit at each women's business center for which financial assistance under
				subsection (b) is sought.
											(B)Selection
				criteria
											(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
												(I)established
				before the date on which applicants are required to submit the
				applications;
												(II)stated in
				terms of relative importance; and
												(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under subsection (b) made by the Administrator.
												(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
												(I)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to teach or enhance the business skills of women who are business owners or
				potential business owners;
												(II)the ability
				of the applicant to commence a project within a minimum amount of time;
												(III)the ability
				of the applicant to provide training and services to a representative number of
				women who are socially and economically disadvantaged; and
												(IV)the location
				for the women's business center site proposed by the applicant, including
				whether the applicant is located in a State in which there is not a women's
				business center receiving funding from the Administration.
												(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
										(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
										;
				and
						(6)in subsection
			 (m), by striking paragraph (3) and inserting the following:
							
								(3)Application
				and approval for renewal grants
									(A)ApplicationEach
				eligible entity desiring a grant under this subsection shall submit to the
				Administrator an application that contains—
										(i)a
				certification that the applicant—
											(I)is a private
				nonprofit organization;
											(II)has
				designated a full-time executive director or program manager to manage the
				women's business center operated by the applicant; and
											(III)as a
				condition of receiving a grant under this subsection, agrees—
												(aa)to receive a
				site visit as part of the final selection process;
												(bb)to submit,
				for the 2 full fiscal years before the date on which the application is
				submitted, annual programmatic and financial review reports or certified copies
				of the compliance supplemental audits under OMB Circular A–133 of the
				applicant; and
												(cc)to remedy
				any problem identified pursuant to the site visit or review under item (aa) or
				(bb);
												(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to ability to
				obtain the non-Federal contribution required under paragraph (4)(C);
										(iii)information
				relating to assistance to be provided by the women's business center for which
				a grant under this subsection is sought in the area of the women's business
				center site;
										(iv)information
				demonstrating the use of resource partners of the Administration and other
				entities;
										(v)a 3-year plan
				that describes the ability of the women's business center for which a grant
				under this subsection is sought—
											(I)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
											(II)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
											(vi)any
				additional information that the Administrator may reasonably require.
										(B)Review and
				approval of applications for grants
										(i)In
				generalThe Administrator shall—
											(I)review each
				application submitted under subparagraph (A), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
											(II)whenever
				practicable, as part of the final selection process, conduct a site visit at
				each women's business center for which a grant under this subsection is
				sought.
											(ii)Selection
				criteria
											(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
												(aa)established
				before the date on which applicants are required to submit the
				applications;
												(bb)stated in
				terms of relative importance; and
												(cc)publicly
				available and stated in each solicitation for applications for grants under
				this subsection made by the Administrator.
												(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
												(aa)the total
				number of entrepreneurs served by the applicant;
												(bb)the total
				number of new start-up companies assisted by the applicant;
												(cc)the
				percentage of the clients of the applicant that are socially or economically
				disadvantaged; and
												(dd)the
				percentage of individuals in the community served by the applicant who are
				socially or economically disadvantaged.
												(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—
											(I)shall
				consider the results of the most recent evaluation of the women's business
				center for which a grant under this subsection is sought, and, to a lesser
				extent, previous evaluations; and
											(II)may withhold
				a grant under this subsection, if the Administrator determines that the
				applicant has failed to provide the information required to be provided under
				this paragraph, or the information provided by the applicant is
				inadequate.
											(C)NotificationNot
				later than 60 days after the date of the deadline to submit applications for
				each fiscal year, the Administrator shall approve or deny any application under
				this paragraph and notify the applicant for each such application.
									(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
									.
						(b)Technical
			 and conforming Amendments
						(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
							(A)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
							(B)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1st of each year, the Administrator;
							(C)in subsection
			 (k)—
								(i)by striking
			 paragraphs (1), (2), and (4);
								(ii)by
			 redesignating paragraph (3) as paragraph (5); and
								(iii)by
			 inserting before paragraph (5), as so redesignated, the following:
									
										(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
											(A)$20,000,000
				for fiscal year 2011;
											(B)$20,500,000
				for fiscal year 2012; and
											(C)$21,000,000
				for fiscal year 2013.
											(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 50 percent for grants under subsection (l).
										(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this section.
										(4)Continuing
				grant and cooperative agreement authority
											(A)In
				generalThe authority of the Administrator to provide financial
				assistance under this section shall be in effect for each fiscal year only to
				the extent and in the amounts as are provided in advance in appropriations
				Acts.
											(B)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
											(C)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women's business center under this section, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator—
												(i)provides the
				women's business center with written notification setting forth the reasons for
				that action; and
												(ii)affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States
				Code.
												; 
								(D)in subsection
			 (m)(4)(D), by striking or subsection (l); and
							(E)by
			 redesignating subsections (m) and (n), as amended by this Act, as subsections
			 (l) and (m), respectively.
							(2)Repeal of
			 authority to waive non-Federal shareSection 1401(c)(2) of the
			 Small Business Jobs Act of 2010 (Public Law 111–240; 124 Stat. 2550) is
			 amended—
							(A)in subparagraph
			 (A), by striking and at the end;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(C)by redesignating
				paragraph (6) as paragraph
				(5).
									.
							243.National
			 Women’s Business Council
					(a)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
						
							(3)Representation
				of member organizationsIn consultation with the chairperson of
				the Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
							.
					(b)Authorization
			 of AppropriationsSection 410(a) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001
			 through 2003, of which $550,000 and inserting 2011 through 2013,
			 of which not less than 30 percent.
					244.Interagency
			 Committee on Women’s Business Enterprise
					(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
						(1)by striking
			 Not later and inserting the following:
							
								(1)In
				generalNot later
								;
				and
						(2)by adding at
			 the end the following:
							
								(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
								.
						(b)Policy
			 Advisory GroupSection 401 of the Women’s Business Ownership Act
			 of 1988 (15 U.S.C. 7101) is amended—
						(1)by striking
			 There and inserting the following:
							
								(a)Establishment
				of CommitteeThere
								;
				and
						(2)by adding at
			 the end the following:
							
								(b)Policy
				Advisory Group
									(1)EstablishmentThere
				is established a Policy Advisory Group within the Interagency Committee to
				assist the chairperson in developing policies and programs under this
				Act.
									(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
										(A)1 shall be a
				representative of the Small Business Administration;
										(B)1 shall be a
				representative of the Department of Commerce;
										(C)1 shall be a
				representative of the Department of Labor;
										(D)1 shall be a
				representative of the Department of Defense;
										(E)1 shall be a
				representative of the Department of the Treasury; and
										(F)2 shall be
				representatives of the Council.
										(3)MeetingsThe
				Policy Advisory Group established under paragraph (1) shall meet not less
				frequently than 3 times each year to—
										(A)plan
				activities for the new fiscal year;
										(B)track
				year-to-date agency contracting activities; and
										(C)evaluate the
				progress during the fiscal year and prepare an annual
				report.
										.
						245.Preserving
			 the independence of the National Women’s Business Council
					(a)FindingsCongress
			 finds the following:
						(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
							(A)the
			 President;
							(B)Congress;
							(C)the
			 Interagency Committee on Women’s Business Enterprise; and
							(D)the
			 Administrator.
							(2)The members
			 of the National Women’s Business Council are small business owners,
			 representatives of business organizations, and representatives of women’s
			 business centers.
						(3)The chairman
			 and ranking member of the Committee on Small Business and Entrepreneurship of
			 the Senate and the Committee on Small Business of the House of Representatives
			 make recommendations to the Administrator to fill 8 of the positions on the
			 National Women’s Business Council. Four of the positions are reserved for small
			 business owners who are affiliated with the political party of the President,
			 and 4 of the positions are reserved for small business owners who are not
			 affiliated with the political party of the President. This method of
			 appointment ensures that the National Women’s Business Council will provide
			 Congress with nonpartisan, balanced, and independent advice.
						(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide the President, the Interagency
			 Committee on Women’s Business Enterprise, the Administrator, and Congress with
			 advice on a nonpartisan basis, it is essential that the Council maintain the
			 bipartisan balance established under section 407 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7107).
						(b)Maintenance
			 of Partisan BalanceSection 407(f) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended
			 by adding at the end the following:
						
							(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
							(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there is an imbalance in the number of members on the Council from each
				of the 2 major political parties for a period exceeding 30 days, the
				Administrator shall submit a report, not later than 10 days after the
				expiration of either such 30-day deadline, to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives, that explains why the respective deadline was not met
				and provides an estimated date on which any vacancies will be filled, as
				applicable.
							.
					246.Study and
			 report on women's business centers
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing women's business
			 centers located in covered areas to identify—
						(1)the
			 difficulties such centers face in raising non-Federal funds;
						(2)the
			 difficulties such centers face competing for financial assistance, non-Federal
			 funds, or other types of assistance;
						(3)the
			 difficulties such centers face in writing grant proposals; and
						(4)other
			 difficulties such centers face because of the economy in the type of covered
			 area in which such centers are located.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
						(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;
						(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
						(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
						(c)Definition
			 of covered areaIn this section, the term covered
			 area means—
						(1)any State
			 that is predominantly rural, as determined by the Administrator;
						(2)any State
			 that is predominantly urban, as determined by the Administrator; and
						(3)any State or
			 territory that is an island.
						CNative American
			 small business development
				261.Native
			 American small business development programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
					(1)in section
			 4(b)(1) (15 U.S.C. 633(b)(1))—
						(A)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting 6 Associate Administrators; and
						(B)by inserting
			 after the fifth sentence the following: 1 Associate Administrator shall
			 be the Associate Administrator of the Office of Native American Affairs
			 established by section 46.; and
						(2)by inserting
			 after section 45, as added by section 101 of this Act, the following:
						
							46.Native American
				small business development program
								(a)DefinitionsIn
				this section:
									(1)Associate
				AdministratorThe term Associate Administrator means
				the Associate Administrator of the Office of Native American Affairs
				established under subsection (b).
									(2)Center; Native
				American business centerThe terms center and
				Native American business center mean a center established under
				subsection (c).
									(3)Eligible
				applicantThe term eligible applicant means—
										(A)a tribal
				college;
										(B)a private,
				nonprofit organization—
											(i)that provides
				business and financial or procurement technical assistance to 1 or more Native
				American communities; and
											(ii)that is
				dedicated to assisting one or more Native American communities; or
											(C)a small business
				development center, women’s business center, or other private organization
				participating in a joint project.
										(4)Joint
				projectThe term joint project means a project
				that—
										(A)combines the
				resources and expertise of 2 or more distinct entities at a physical location
				dedicated to assisting the Native American community; and
										(B)submits to the
				Administration a joint application that contains—
											(i)a
				certification that each participant of the project—
												(I)is an eligible
				applicant;
												(II)employs an
				executive director or program manager to manage the center;
												(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans; and
											(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the project.
											(5)Native American
				small business concernThe term Native American small
				business concern means a small business concern that is at least 51
				percent owned and controlled by—
										(A)an Indian tribe
				or a Native Hawaiian Organization, as the terms are described in paragraphs
				(13) and (15) of section 8(a), respectively; or
										(B)1 or more
				individual members of an Indian tribe or Native Hawaiian Organization.
										(6)Native American
				small business development programThe term Native American
				small business development program means the program established under
				subsection (c).
									(7)Small business
				concernThe term small business concern has the same
				meaning as in section 3.
									(8)Small business
				development centerThe term small business development
				center means a small business development center described in section
				21.
									(9)Tribal
				collegeThe term tribal college has the meaning
				given the term tribally controlled college or university in
				section 2(a) of the Tribally Controlled Community College Assistance Act of
				1978 (25 U.S.C. 1801(a)).
									(10)Tribal
				landThe term tribal land has the meaning given
				the term reservation in section 3 of the Indian Financing Act
				(25 U.S.C. 1452).
									(b)Office of
				Native American Affairs
									(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Associate Administrator, shall implement the
				programs of the Administration for the development of business enterprises by
				Native Americans.
									(2)PurposeThe
				purpose of the Office of Native American Affairs is to help Native American
				small business concerns—
										(A)to start,
				operate, and increase the business of small business concerns;
										(B)to develop
				management and technical skills;
										(C)to seek Federal
				procurement opportunities;
										(D)to increase
				employment opportunities for Native Americans through the establishment and
				expansion of small business concerns; and
										(E)to increase the
				access of Native Americans to capital markets.
										(3)Associate
				Administrator
										(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Associate
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
										(B)QualificationsThe
				Associate Administrator appointed under subparagraph (A) shall have—
											(i)knowledge of
				Native American culture; and
											(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
											(C)Employment
				statusThe Administrator shall establish the position of
				Associate Administrator, who shall—
											(i)be an appointee
				in the Senior Executive Service (as defined in section 3132(a) of title 5,
				United States Code); and
											(ii)shall report to
				and be responsible directly to the Administrator.
											(D)Responsibilities
				and dutiesThe Associate Administrator shall—
											(i)administer and
				manage the Native American small business development program;
											(ii)formulate,
				execute, and promote the policies and programs of the Administration that
				provide assistance to small business concerns owned and controlled by Native
				Americans;
											(iii)act as an
				ombudsman for full consideration of Native Americans in all programs of the
				Administration;
											(iv)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
											(v)consult with
				Native American business centers in carrying out the Native American small
				business development program;
											(vi)recommend
				appropriate funding levels;
											(vii)review the
				annual budgets submitted by each applicant for the Native American small
				business development program;
											(viii)select
				applicants to participate in the Native American small business development
				program;
											(ix)implement this
				section; and
											(x)maintain a
				clearinghouse for the dissemination and exchange of information between all
				Administration-sponsored business centers.
											(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Associate Administrator shall confer with and
				seek the advice of—
											(i)officials of the
				Administration working in areas served by Native American business centers;
				and
											(ii)eligible
				applicants.
											(c)Native American
				small business development program
									(1)Financial
				assistance
										(A)In
				generalThe Administration, acting through the Associate
				Administrator, shall provide financial assistance to eligible applicants to
				establish Native American business centers in accordance with this
				section.
										(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to establish a Native American business center to
				overcome obstacles impeding the establishment, development, and expansion of
				small business concerns, in accordance with this section.
										(2)5-Year
				projects
										(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
											(i)financial
				education, including training and counseling in—
												(I)applying for and
				securing business credit and investment capital;
												(II)preparing and
				presenting financial statements; and
												(III)managing cash
				flow and other financial operations of a business concern;
												(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
											(iii)marketing
				education, including training and counseling in—
												(I)identifying and
				segmenting domestic and international market opportunities;
												(II)preparing and
				executing marketing plans;
												(III)developing
				pricing strategies;
												(IV)locating
				contract opportunities;
												(V)negotiating
				contracts; and
												(VI)using varying
				public relations and advertising techniques.
												(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of Native American small business concerns.
										(3)Form of Federal
				financial assistance
										(A)DocumentationThe
				financial assistance to Native American business centers authorized under this
				subsection may be made by grant, contract, or cooperative agreement.
										(B)Payments
											(i)TimingPayments
				made under this subsection may be disbursed in periodic installments, at the
				request of the recipient.
											(ii)AdvanceThe
				Administrator may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American business center after
				notice of the award has been issued.
											(C)Non-Federal
				contributions
											(i)In
				general
												(I)Initial
				financial assistanceExcept as provided in subclause (II), an
				eligible applicant that receives financial assistance under this subsection
				shall provide non-Federal contributions for the operation of the Native
				American business center established by the eligible applicant in an amount
				equal to—
													(aa)in
				each of the first and second years of the project, not less than 33 percent of
				the amount of the financial assistance received under this subsection;
				and
													(bb)in
				the third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
													(II)RenewalsAn
				eligible applicant that receives a renewal of financial assistance under this
				subsection shall provide non-Federal contributions for the operation of a
				Native American business center established by the eligible applicant in an
				amount equal to not less than 50 percent of the amount of the financial
				assistance received under this subsection.
												(III)ExceptionsThe
				requirements of this section may be waived at the discretion of the
				Administrator, based on an evaluation of the ability of the eligible applicant
				to provide non-Federal contributions.
												(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal land, to the extent that the
				contract or cooperative agreement is consistent with and does not duplicate the
				terms of any assistance received by the Native American business center from
				the Administration.
									(5)Application
				process
										(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
										(B)Criteria
											(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under this subsection in accordance with selection criteria that
				are—
												(I)established
				before the date on which eligible applicants are required to submit the
				applications;
												(II)stated in terms
				of relative importance; and
												(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under this subsection made by the Administrator.
												(ii)ConsiderationsThe
				criteria required by this subparagraph shall include—
												(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
												(II)the ability of
				the applicant to commence a project within a minimum amount of time;
												(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
												(IV)previous
				assistance from the Administration to provide services in Native American
				communities;
												(V)the proposed
				location for the Native American business center, with priority given based on
				the proximity of the center to the population being served and to achieve a
				broad geographic dispersion of the centers; and
												(VI)demonstrated
				experience in providing technical assistance, including financial, marketing,
				and management assistance.
												(6)Conditions for
				participationEach eligible applicant desiring a grant under this
				subsection shall submit an application to the Administrator that
				contains—
										(A)a certification
				that the applicant—
											(i)is an eligible
				applicant;
											(ii)employs a
				full-time executive director, project director, or program manager to manage
				the Native American business center; and
											(iii)agrees—
												(I)to a site visit
				by the Administrator as part of the final selection process;
												(II)to an annual
				programmatic and financial examination; and
												(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to that site
				visit or examination;
												(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs, including cultural needs, of the Native Americans to be served by the
				grant;
										(C)information
				relating to proposed assistance that the grant will provide, including—
											(i)the number of
				individuals to be assisted; and
											(ii)the number of
				hours of counseling, training, and workshops to be provided;
											(D)information
				demonstrating the effectiveness and experience of the applicant in—
											(i)conducting
				financial, management, and marketing assistance programs designed to educate or
				improve the business skills of current or prospective Native American business
				owners;
											(ii)providing
				training and services to a representative number of Native Americans;
											(iii)using resource
				partners of the Administration and other entities, including institutions of
				higher education, Indian tribes, or tribal colleges; and
											(iv)the prudent
				management of finances and staffing;
											(E)the location at
				which the applicant will provide training and services to Native
				Americans;
										(F)a 5-year plan
				that describes—
											(i)the number of
				Native Americans and Native American small business concerns to be served by
				the grant;
											(ii)if the Native
				American business center is located in the continental United States, the
				number of Native Americans to be served by the grant; and
											(iii)the training
				and services to be provided to a representative number of Native Americans;
				and
											(G)if the applicant
				is a joint project—
											(i)a
				certification that each participant in the joint project is an eligible
				applicant;
											(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans; and
											(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the grant.
											(7)Review of
				applicationsThe Administrator shall approve or disapprove each
				completed application submitted under this subsection not later than 90 days
				after the date on which the eligible applicant submits the application.
									(8)Program
				examination
										(A)In
				generalEach Native American business center established under
				this subsection shall annually provide to the Administrator an itemized cost
				breakdown of actual expenditures made during the preceding year.
										(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
											(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
											(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
											(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
											(i)shall consider
				the results of the most recent examination of the center under subparagraph
				(B), and, to a lesser extent, previous examinations; and
											(ii)may withhold the
				renewal, if the Administrator determines that—
												(I)the center has
				failed to provide the information required to be provided under subparagraph
				(A), or the information provided by the center is inadequate;
												(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administrator under subparagraph (E);
												(III)the center has
				failed to comply with a requirement for participation in the Native American
				small business development program, as determined by the Administrator,
				including—
													(aa)failure to
				acquire or properly document a non-Federal contribution;
													(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				reach new Native American small business concerns;
													(cc)failure to
				achieve results described in a financial assistance agreement; and
													(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
													(IV)the center has
				failed to carry out the 5-year plan under in paragraph (6)(F); or
												(V)the center cannot
				make the certification described in paragraph (6)(A).
												(D)Continuing
				contract and cooperative agreement authority
											(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
											(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, the Administrator may
				not suspend, terminate, or fail to renew or extend any such contract or
				cooperative agreement unless the Administrator—
												(I)provides the
				center with written notification that describes the reasons for the action of
				the Administrator; and
												(II)affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States Code.
												(E)Annual
				management report
											(i)In
				generalThe Administrator shall prepare and submit to the
				Committee on Small Business and Entrepreneurship and the Committee on Indian
				Affairs of the Senate and the Committee on Small Business and the Committee on
				Natural Resources of the House of Representatives an annual report on the
				effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
											(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
												(I)the number of
				individuals receiving assistance from the Native American business
				center;
												(II)the number of
				startup business concerns established with the assistance of the Native
				American business center;
												(III)the number of
				existing businesses in the area served by the Native American business center
				seeking to expand employment;
												(IV)the number of
				jobs established or maintained, on an annual basis, by Native American small
				business concerns assisted by the center since receiving funding under this
				section;
												(V)to the maximum
				extent practicable, the amount of the capital investment and loan financing
				used by emerging and expanding businesses that were assisted by a Native
				American business center;
												(VI)any additional
				information on the counseling and training program that the Administrator
				determines to be necessary; and
												(VII)the most recent
				examination, as required under subparagraph (B), and the determination made by
				the Administration under that subparagraph.
												(9)Annual
				reportsEach Native American business center receiving financial
				assistance under this subsection shall submit to the Administrator an annual
				report on the services provided with the financial assistance,
				including—
										(A)the number of
				individuals assisted, by tribal affiliation;
										(B)the number of
				hours spent providing counseling and training for those individuals;
										(C)the number of
				startup small business concerns established or maintained with the assistance
				of the Native American business center;
										(D)the gross
				receipts of small business concerns assisted by the Native American business
				center;
										(E)the number of
				jobs established or maintained by small business concerns assisted by the
				Native American business center; and
										(F)the number of
				jobs for Native Americans established or maintained at small business concerns
				assisted by the Native American business center.
										(10)Record
				retention
										(A)ApplicationsThe
				Administrator shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
										(B)Annual
				reportsThe Administrator shall maintain copies of the
				certification submitted under paragraph (6)(A) indefinitely.
										(d)Authorization
				of appropriations
									(1)In
				generalThere is authorized to be appropriated to carry out the
				Native American small business development program $10,000,000 for each of
				fiscal years 2011 through 2013.
									(2)AdministrationNot
				more than 10 percent of funds appropriated for a fiscal year may be used for
				the costs of administering the programs under this
				section.
									.
					DVeterans'
			 business development
				281.Veterans' business
			 center program; Office of Veterans Business Development
					(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended by striking subsection (f) and
			 inserting the following:
						
							(f)Online
				coordination
								(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—
									(A)a veterans'
				business center established under subsection (g);
									(B)an employee
				of the Administration assigned to the Office of Veterans Business Development;
				and
									(C)a veterans
				business ownership representative designated under subsection
				(g)(13)(B).
									(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—
									(A)provide
				information that assists veterans' assistance providers in carrying out the
				activities of the veterans' assistance providers; and
									(B)coordinate
				and leverage the work of the veterans' assistance providers, including by
				allowing a veterans' assistance provider to—
										(i)distribute
				best practices and other materials;
										(ii)communicate
				with other veterans' assistance providers regarding the activities of the
				veterans' assistance provider on behalf of veterans; and
										(iii)pose
				questions to and request input from other veterans' assistance
				providers.
										(g)Veterans'
				Business Center Program
								(1)DefinitionsIn
				this subsection—
									(A)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;
									(B)the term
				private nonprofit organization means an entity that is described
				in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation
				under section 501(a) of such Code;
									(C)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States Code;
									(D)the term
				SCORE program means the SCORE program authorized under section
				8(b)(1);
									(E)the term
				small business concern owned and controlled by veterans—
										(i)has the same
				meaning as in section 3(q); and
										(ii)includes a
				small business concern—
											(I)not less than
				51 percent of which is owned by one or more spouses of veterans or, in the case
				of any publicly owned business, not less than 51 percent of the stock of which
				is owned by one or more spouses of veterans; and
											(II)the
				management and daily business operations of which are controlled by one or more
				spouses of veterans;
											(F)the term
				spouse, relating to a veteran, service-disabled veteran, or
				Reservist, includes an individual who is the spouse of a veteran,
				service-disabled veteran, or Reservist on the date on which the veteran,
				service-disabled veteran, or Reservist died;
									(G)the term
				veterans' business center program means the program established
				under paragraph (2)(A); and
									(H)the term
				women’s business center means a women’s business center described
				in section 29.
									(2)Program
				Established
									(A)In
				generalThe Administrator, acting through the Associate
				Administrator, shall establish a veterans' business center program, under which
				the Associate Administrator may provide financial assistance to a private
				nonprofit organization to conduct a 5-year project for the benefit of small
				business concerns owned and controlled by veterans, which may be renewed for
				one or more additional 5-year periods.
									(B)Form of
				Financial AssistanceFinancial assistance under this subsection
				may be in the form of a grant, a contract, or a cooperative agreement.
									(3)Veterans'
				business centersEach private nonprofit organization that
				receives financial assistance under this subsection shall establish or operate
				a veterans' business center (which may include establishing or operating
				satellite offices in the region described in paragraph (5) served by that
				private nonprofit organization) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of veterans (including
				service-disabled veterans) and Reservists—
									(A)financial
				advice, including training and counseling on applying for and securing business
				credit and investment capital, preparing and presenting financial statements,
				and managing cash flow and other financial operations of a small business
				concern;
									(B)management
				advice, including training and counseling on the planning, organization,
				staffing, direction, and control of each major activity and function of a small
				business concern;
									(C)marketing
				advice, including training and counseling on identifying and segmenting
				domestic and international market opportunities, preparing and executing
				marketing plans, developing pricing strategies, locating contract
				opportunities, negotiating contracts, and using public relations and
				advertising techniques; and
									(D)advice,
				including training and counseling, for Reservists and the spouses of
				Reservists.
									(4)Application
									(A)In
				generalA private nonprofit organization desiring to receive
				financial assistance under this subsection shall submit an application to the
				Associate Administrator at such time and in such manner as the Associate
				Administrator may require.
									(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities relating to the
				veterans' business center.
									(C)Determination
				and NotificationNot later than 60 days after the date on which a
				private nonprofit organization submits an application under subparagraph (A),
				the Associate Administrator shall approve or deny the application and notify
				the applicant of the determination.
									(D)Availability
				of applicationThe Associate Administrator shall make every
				effort to make the application under subparagraph (A) available online.
									(5)EligibilityThe
				Associate Administrator may select to receive financial assistance under this
				subsection—
									(A)a Veterans
				Business Outreach Center established by the Administrator under section
				8(b)(17) on or before the day before the date of enactment of this subsection;
				or
									(B)private
				nonprofit organizations located in various regions of the United States, as the
				Associate Administrator determines is appropriate.
									(6)Selection
				criteria
									(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and rank
				applicants under paragraph (5)(C) for financial assistance under this
				subsection.
									(B)CriteriaThe
				selection criteria established under this paragraph shall include—
										(i)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to impart or upgrade the business skills of veterans, and the spouses of
				veterans, who own or may own small business concerns;
										(ii)for an
				applicant for initial financial assistance under this subsection—
											(I)the ability
				of the applicant to begin operating a veterans' business center within a
				minimum amount of time; and
											(II)the
				geographic region to be served by the veterans' business center;
											(iii)the
				demonstrated ability of the applicant to—
											(I)provide
				managerial counseling and technical assistance to entrepreneurs; and
											(II)coordinate
				services provided by veterans services organizations and other public or
				private entities; and
											(iv)for any
				applicant for a renewal of financial assistance under this subsection, the
				results of the most recent examination under paragraph (10) of the veterans'
				business center operated by the applicant.
										(C)Criteria
				publicly availableThe Associate Administrator shall—
										(i)make publicly
				available the selection criteria established under this paragraph; and
										(ii)include the
				criteria in each solicitation for applications for financial assistance under
				this subsection.
										(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to a private nonprofit organization for each fiscal year shall
				be—
									(A)not less than
				$150,000; and
									(B)not more than
				$200,000.
									(8)Federal
				share
									(A)In
				general
										(i)Initial
				financial assistanceExcept as provided in clause (ii) and
				subparagraph (E), a private nonprofit organization that receives financial
				assistance under this subsection shall provide non-Federal contributions for
				the operation of the veterans' business center established by the private
				nonprofit organization in an amount equal to—
											(I)in each of
				the first and second years of the project, not less than 33 percent of the
				amount of the financial assistance received under this subsection; and
											(II)in each of
				the third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
											(ii)RenewalsA
				private nonprofit organization that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for the operation
				of the veterans' business center established by the private nonprofit
				organization in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection.
										(B)Form of
				non-federal shareNot more than 50 percent of the non-Federal
				share for a project carried out using financial assistance under this
				subsection may be in the form of in-kind contributions.
									(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to a private nonprofit
				organization before the private nonprofit organization obtains the non-Federal
				share required under this paragraph with respect to that award.
									(D)Failure to
				obtain non-federal funding
										(i)In
				generalIf a private nonprofit organization that receives
				financial assistance under this subsection fails to obtain the non-Federal
				share required under this paragraph during any fiscal year, the private
				nonprofit organization may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project funded by the
				Administration, unless the Administrator makes a written determination that the
				private nonprofit organization will be able to obtain a non-Federal
				contribution.
										(ii)RestorationA
				private nonprofit organization prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a subsequent
				fiscal year if the organization obtains the non-Federal share required under
				this paragraph for the subsequent fiscal year.
										(E)Waiver of
				non-Federal share
										(i)In
				generalUpon request by a private nonprofit organization, and in
				accordance with this subparagraph, the Administrator may waive, in whole or in
				part, the requirement to obtain non-Federal funds under subparagraph (A) for a
				fiscal year. The Administrator may not waive the requirement for a private
				nonprofit organization to obtain non-Federal funds under this subparagraph for
				more than a total of 2 fiscal years.
										(ii)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal funds under
				this subparagraph, the Administrator shall consider—
											(I)the economic
				conditions affecting the private nonprofit organization;
											(II)the impact a
				waiver under this subparagraph would have on the credibility of the veterans'
				business center program;
											(III)the
				demonstrated ability of the private nonprofit organization to raise non-Federal
				funds; and
											(IV)the performance
				of the private nonprofit organization.
											(iii)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal funds under
				this subparagraph if granting the waiver would undermine the credibility of the
				veterans' business center program.
										(9)Contract
				authorityA veterans' business center may enter into a contract
				with a Federal department or agency to provide specific assistance to veterans,
				service-disabled veterans, Reservists, or the spouses of veterans,
				service-disabled veterans, or Reservists. Performance of such contract shall
				not hinder the veterans' business center in carrying out the terms of the grant
				received by the veterans' business centers from the Administrator.
								(10)Examination
				and determination of viability
									(A)Examination
										(i)In
				generalThe Associate Administrator shall conduct an annual
				examination of the programs and finances of each veterans' business center
				established or operated using financial assistance under this
				subsection.
										(ii)FactorsIn
				conducting the examination under clause (i), the Associate Administrator shall
				consider whether the veterans' business center has failed—
											(I)to provide
				the information required to be provided under subparagraph (B), or the
				information provided by the center is inadequate;
											(II)the center
				has failed to comply with a requirement for participation in the veterans'
				business center program, as determined by the Assistant Administrator,
				including—
												(aa)failure to
				acquire or properly document a non-Federal share;
												(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				small business concerns;
												(cc)failure to
				achieve results described in a financial assistance agreement; and
												(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
												(III)to carry
				out the 5-year plan under in paragraph (4)(B); or
											(IV)to meet the
				eligibility requirements under paragraph (5).
											(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business center shall provide to the Associate
				Administrator—
										(i)an itemized
				cost breakdown of actual expenditures for costs incurred during the most recent
				full fiscal year;
										(ii)documentation
				of the amount of non-Federal contributions obtained and expended by the
				veterans' business center during the most recent full fiscal year; and
										(iii)with
				respect to any in-kind contribution under paragraph (8)(B), ver­i­fi­ca­tion of
				the existence and valuation of such contributions.
										(C)Determination
				of viabilityThe Associate Administrator shall analyze the
				results of each examination under this paragraph and, based on that analysis,
				make a determination regarding the viability of the programs and finances of
				each veterans' business center.
									(D)Discontinuation
				of funding
										(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to a private nonprofit organization at any time if the
				Associate Administrator determines under subparagraph (C) that the veterans'
				business center operated by that organization is not viable.
										(ii)RestorationThe
				Associate Administrator may continue to provide financial assistance to a
				private nonprofit organization in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans' business
				center is viable.
										(11)Privacy
				requirements
									(A)In
				generalExcept as provided in subparagraph (B), a veterans'
				business center established or operated using financial assistance provided
				under this subsection may not disclose the name, address, or telephone number
				of any individual or small business concern that receives advice from the
				veterans' business center without the consent of the individual or small
				business concern.
									(B)ExceptionA
				veterans' business center may disclose information described in subparagraph
				(A)—
										(i)if the
				Administrator or Associate Administrator is ordered to make such a disclosure
				by a court in any civil or criminal enforcement action initiated by a Federal
				or State agency; or
										(ii)to the
				extent that the Administrator or Associate Administrator determines that such a
				disclosure is necessary to conduct a financial audit of a veterans' business
				center.
										(C)Administration
				use of informationThis paragraph does not—
										(i)restrict
				access by the Administrator to program activity data; or
										(ii)prevent the
				Administrator from using information not described in subparagraph (A) to
				conduct surveys of individuals or small business concerns that receive advice
				from a veterans' business center.
										(D)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures under subparagraph (B)(ii).
									(12)Report
									(A)In
				generalNot later than 60 days after the end of each fiscal year,
				the Associate Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the effectiveness of the veterans' business
				center program in each region during the most recent full fiscal year.
									(B)ContentsEach
				report under this paragraph shall include, at a minimum, for each veterans'
				business center established or operated using financial assistance provided
				under this subsection—
										(i)the number of
				individuals receiving assistance from the veterans' business center, including
				the number of such individuals who are—
											(I)veterans or
				spouses of veterans;
											(II)service-disabled
				veterans or spouses of service-disabled veterans; or
											(III)Reservists
				or spouses of Reservists;
											(ii)the number
				of startup small business concerns formed by individuals receiving assistance
				from the veterans' business center, including—
											(I)veterans or
				spouses of veterans;
											(II)service-disabled
				veterans or spouses of service-disabled veterans; or
											(III)Reservists
				or spouses of Reservists;
											(iii)the gross
				receipts of small business concerns that receive advice from the veterans'
				business center;
										(iv)the
				employment increases or decreases of small business concerns that receive
				advice from the veterans' business center;
										(v)to the
				maximum extent practicable, the increases or decreases in profits of small
				business concerns that receive advice from the veterans' business center;
				and
										(vi)the results
				of the examination of the veterans' business center under paragraph
				(10).
										(13)Coordination
				of efforts and consultation
									(A)Coordination
				and consultationTo the extent practicable, the Associate
				Administrator and each private nonprofit organization that receives financial
				assistance under this subsection shall—
										(i)coordinate
				outreach and other activities with other programs of the Administration and the
				programs of other Federal agencies;
										(ii)consult with
				technical representatives of the district offices of the Administration in
				carrying out activities using financial assistance under this subsection;
				and
										(iii)provide
				information to the veterans business ownership representatives designated under
				subparagraph (B) and coordinate with the veterans business ownership
				representatives to increase the ability of the veterans business ownership
				representatives to provide services throughout the area served by the veterans
				business ownership representatives.
										(B)Veterans
				business ownership representatives
										(i)DesignationThe
				Administrator shall designate not fewer than 1 individual in each district
				office of the Administration as a veterans business ownership representative,
				who shall communicate and coordinate activities of the district office with
				private nonprofit organizations that receive financial assistance under this
				subsection.
										(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans business ownership
				representative under clause (i) shall be an individual that is employed by the
				Administration on the date of enactment of this subsection.
										(14)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between a private nonprofit organization and the
				Administration that is in effect on the date of such award.
								(h)Authorization
				of appropriationsThere are authorized to be appropriated—
								(1)to carry out
				subsections (a) through (f), $2,000,000 for each of fiscal years 2011 through
				2013; and
								(2)to carry out subsection (g)—
									(A)$8,000,000
				for fiscal year 2011;
									(B)$8,500,000
				for fiscal year 2012; and
									(C)$9,000,000
				for fiscal year
				2013.
									.
					(b)GAO
			 Reports
						(1)DefinitionsIn
			 this subsection—
							(A)the terms
			 Reservist, small business concern owned and controlled by
			 veterans, and veterans’ business center program have the
			 meanings given those terms in section 32(g) of the Small Business Act, as added
			 by subsection (a); and
							(B)the term
			 veteran has the meaning given that term in section 3 of the Small
			 Business Act (15 U.S.C. 632).
							(2)Report on
			 access to credit
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit a report
			 regarding the ability of small business concern owned and controlled by
			 veterans to access credit to—
								(i)the Committee on Veterans' Affairs and the
			 Committee on Small Business and Entrepreneurship of the Senate; and
								(ii)the Committee on Veterans' Affairs and the
			 Committee on Small Business of the House of Representatives.
								(B)ContentsThe
			 report submitted under subparagraph (A) shall include an analysis of—
								(i)the
			 sources of credit used by small business concerns owned and controlled by
			 veterans and percentage of the credit obtained by small business concern owned
			 and controlled by veterans that is obtained from each source;
								(ii)the default rate
			 for small business concerns owned and controlled by veterans separately for
			 each source of credit described in clause (i), as compared to the default rate
			 for the source of credit for small business concerns generally;
								(iii)the Federal
			 lending programs available to provide credit to small business concerns owned
			 and controlled by veterans;
								(iv)gaps, if any, in
			 the availability of credit for small business concerns owned and controlled by
			 veterans that are not being filled by the Federal Government or private
			 sources;
								(v)obstacles faced
			 by veterans in trying to access credit;
								(vi)the extent to
			 which deployment and other military responsibilities affect the credit history
			 of veterans and Reservists; and
								(vii)the extent to
			 which veterans are aware of Federal programs targeted towards helping veterans
			 access credit.
								(3)Report on
			 veterans’ business center program
							(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business center program is
			 established, the Comptroller General of the United States shall evaluate the
			 effectiveness of the veterans’ business center program, and submit to Congress
			 a report on the results of that evaluation.
							(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
								(i)an assessment
			 of—
									(I)the use of
			 amounts made available to carry out the veterans’ business center
			 program;
									(II)the
			 effectiveness of the services provided by each private nonprofit organization
			 receiving financial assistance under the veterans’ business center
			 program;
									(III)whether the
			 services described in subclause (II) are duplicative of services provided by
			 other veteran service organizations, programs of the Small Business
			 Administration, or programs of another Federal department or agency and, if so,
			 recommendations regarding how to alleviate the duplication of the services;
			 and
									(IV)whether
			 there are areas of the United States in which there are not adequate
			 entrepreneurial services for small business concerns owned and controlled by
			 veterans and, if so, whether there is a veterans' business center established
			 under the veterans’ business center program providing services to that area;
			 and
									(ii)recommendations,
			 if any, for improving the veterans’ business center program.
								(c)Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:
						
							(4)ReportNot
				less frequently than twice each year, the Administrator shall submit to
				Congress a report on the appointments made to and activities of the task
				force.
							.
					(d)Repeal and
			 renewal of grants
						(1)DefinitionIn
			 this subsection, the term covered grant, contract, or cooperative
			 agreement means a grant, contract, or cooperative agreement that
			 was—
							(A)made or
			 entered into under section 8(b)(17) of the Small Business Act (15 U.S.C.
			 637(b)(17)); and
							(B)in effect on
			 or before the date described in paragraph (2)(B).
							(2)Repeal
							(A)In
			 generalSection 8(b) of the Small Business Act (15 U.S.C. 637(b))
			 is amended—
								(i)in paragraph
			 (15), by adding and at the end;
								(ii)in paragraph
			 (16), by striking ; and and inserting a period; and
								(iii)by striking
			 paragraph (17).
								(B)Effective
			 dateThe amendments made by paragraph (1) shall take effect 60
			 days after the date of enactment of this Act.
							(3)Transitional
			 rules
							(A)In
			 GeneralNotwithstanding any other provision of law, a covered
			 grant, contract, or cooperative agreement shall remain in full force and effect
			 under the terms, and for the duration, of the covered grant, contract, or
			 agreement.
							(B)Additional
			 requirementsAny organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement shall be subject to the
			 requirements of section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by subsection (a)).
							(4)Renewal of
			 financial assistanceAn organization that was awarded or entered
			 into a covered grant, contract, or cooperative agreement may apply for a
			 renewal of the grant, contract, or agreement under the terms and conditions
			 described in section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by subsection (a)).
						IIIDisaster relief
			 and assistance
			301. Improvements
			 to the Pioneer Business Recovery Program
				(a)In
			 generalSection 12085 of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636j) is amended—
					(1)in the section heading, by striking
			 Expedited disaster
			 assistance loan program and inserting
			 Pioneer Business Recovery
			 Program;
					(2)by striking expedited disaster
			 assistance business loan program each place it appears and inserting
			 Pioneer Business Recovery Program;
					(3)in subsection (b) by striking
			 paragraph (9) and all that follows and inserting section
			 7(b) of the Small Business Act (15 U.S.C. 636(b)).; and
					(4)in subsection
			 (d)(3)(A), by striking $150,000 and inserting
			 $250,000.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651)
			 is amended by striking the item relating to section 12085 and inserting the
			 following:
					
						
							Sec. 12085. Pioneer Business
				Recovery
				Program.
						
						.
				302.Increased
			 limits
				(a)Homeowners and
			 lesseesSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended—
					(1)in subsection (d)(6)—
						(A)by striking $100,000 and
			 inserting $400,000; and
						(B)by striking $20,000 and
			 inserting $80,000;
						(2)by striking (e) [RESERVED].;
			 and
					(3)by striking (f)
			 [RESERVED]..
					(b)Other
			 loansSection 7(b) of the Small Business Act (15 U.S.C. 636(b))
			 is amended—
					(1)in paragraph
			 (3)(E) by striking $1,500,000 each place it appears and
			 inserting $4,000,000; and
					(2)in paragraph
			 (8)(A) by striking $2,000,000 and inserting
			 $4,000,000.
					303.Modified
			 collateral requirementsSection 7(d)(6) of the Small Business Act
			 (15 U.S.C. 636(d)(6)) is amended by inserting after which are made under
			 paragraph (1) of subsection (b) the following: :
			 Provided further, That the Administrator shall not require
			 collateral for a loan of not more than $200,000 under paragraph (1) or (2) of
			 subsection (b) relating to damage to or destruction of property of, or economic
			 injury to, a small business concern.
			304.Regional
			 outreach on disaster assistance programs
				(a)ReportIn
			 accordance with sections 7(b)(4) and 40(a) of the Small Business Act (15 U.S.C.
			 636(b)(4) and 657l(a)) and not later than 60 days after the date of enactment
			 of this Act, the Administrator shall submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives, a report detailing—
					(1)information on
			 the disasters, manmade or natural, most likely to occur in each region of the
			 Administration and likely scenarios for each disaster in each region;
					(2)information on
			 plans of the Administration, if any, to conduct annual disaster outreach
			 seminars, including events with resource partners of the Administration, in
			 each region before periods of predictable disasters described in paragraph
			 (1);
					(3)information on
			 plans of the Administration for satisfying the requirements under section 40(a)
			 of the Small Business Act not satisfied on the date of enactment of this Act;
			 and
					(4)such additional
			 information as determined necessary by the Administrator.
					(b)Availability of
			 informationThe Administrator shall—
					(1)post the disaster
			 information provided under subsection (a) on the website of the Administration;
			 and
					(2)make the
			 information provided under subsection (a) available, upon request, at each
			 regional and district office of the Administration.
					IVContracting
			 improvements
			401.Surety
			 bonds
				(a)Maximum bond
			 amountSection 411(a)(1) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)) is amended by
			 striking (1) and all that follows and inserting the following:
			 “(1)(A) The Administration may, upon such terms and conditions as it may
			 prescribe, guarantee and enter into commitments to guarantee any surety against
			 loss resulting from a breach of the terms of a bid bond, payment bond,
			 performance bond, or bonds ancillary thereto, by a principal on any total work
			 order or contract amount at the time of bond execution that does not exceed
			 $5,000,000.
					
						(B)The Administrator may guarantee a
				surety under subparagraph (A) for a total work order or contract amount that
				does not exceed $10,000,000, if a contracting officer of a Federal agency
				certifies that such a guarantee is
				necessary.
						.
				(b)Denial of
			 liabilitySection 411 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b) is amended—
					(1)by striking
			 subsection (e) and inserting the following:
						
							(e)Reimbursement
				of Surety; ConditionsPursuant to any such guarantee or
				agreement, the Administration shall reimburse the surety, as provided in
				subsection (c) of this section, except that the Administration shall be
				relieved of liability (in whole or in part within the discretion of the
				Administration) if—
								(1)the surety
				obtained such guarantee or agreement, or applied for such reimbursement, by
				fraud or material misrepresentation;
								(2)the total
				contract amount at the time of execution of the bond or bonds exceeds
				$5,000,000;
								(3)the surety has
				breached a material term or condition of such guarantee or agreement; or
								(4)the surety has
				substantially violated the regulations promulgated by the Administration
				pursuant to subsection (d).
								;
				
					(2)by striking
			 subsection (k); and
					(3)by adding after
			 subsection (i) the following:
						
							(j)Denial of
				liabilityFor bonds made or
				executed with the prior approval of the Administration, the Administration
				shall not deny liability to a surety based upon material information that was
				provided as part of the guaranty
				application.
							.
					(c)Size
			 standardsSection 410 of the Small Business Investment Act of
			 1958 (15 U.S.C. 694a) is amended—
					(1)by striking
			 paragraph (9); and
					(2)adding after
			 paragraph (8) the following:
						
							(9)Notwithstanding any other provision of law
				or any rule, regulation, or order of the Administration, for purposes of
				sections 410, 411, and 412 the term small business concern means a
				business concern that meets the size standard for the primary industry in which
				such business concern, and the affiliates of such business concern, is engaged,
				as determined by the Administrator in accordance with the North American
				Industry Classification
				System.
							.
					402.Section
			 8(a) improvements
				(a)Programs for
			 socially and economically disadvantaged small business concerns
					(1)Net worth
			 threshold
						(A)In
			 generalSection 8(a)(6)(A) of
			 the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended—
							(i)by
			 inserting (i) after (6)(A);
							(ii)by
			 striking In determining the degree of diminished credit and
			 inserting the following:
								
									(ii)(I)In determining the
				degree of diminished
				credit
										;
							(iii)by striking
			 In determining the economic disadvantage and inserting the
			 following:
								
									(iii)In determining the economic
				disadvantage
									;
				and
							(iv)by
			 inserting after clause (ii)(I), as so designated by this section, the
			 following:
								
									(II)(aa)Not later than 1 year
				after the date of enactment of the Small
				Business Investment and Innovation Act of 2010, the Administrator
				shall—
											(AA)assign each North American Industry
				Classification System industry code to a category described in item (cc);
				and
											(BB)for each category described in item
				(cc), establish a maximum net worth for the socially disadvantaged individuals
				who own or control small business concerns in the category that participate in
				the program under this subsection.
											(bb)The maximum net worth for a category
				described in item (cc) shall be not less than the modified net worth
				limitations established by the Administrator under section 402(a)(1)(B) of the
				Small Business Investment and Innovation Act
				of 2010.
										(cc)The categories described in this
				item are—
											(AA)manufacturing;
											(BB)construction;
											(CC)professional services; and
											(DD)general services.
											(III)The Administrator shall establish
				procedures that—
										(aa)account for inflationary adjustments
				to, and include a reasonable assumption of, the average income and net worth of
				the owners of business concerns that are dominant in the field of operation of
				the business concern; and
										(bb)require an annual inflationary
				adjustment to the average income and maximum net worth requirements under this
				clause.
										(IV)In determining the assets and net
				worth of a socially disadvantaged individual under this subparagraph, the
				Administrator shall not consider any assets of the individual that are held in
				a qualified retirement plan, as that term is defined in section 4974(c) of the
				Internal Revenue Code of
				1986.
									.
							(B)Temporary
			 inflationary adjustment
							(i)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Administrator shall modify the net worth limitations established
			 by the Administrator for purposes of the program under section 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)) by adjusting the amount of the net worth
			 limitations for inflation during the period beginning on the date on which the
			 Administrator established the net worth limitations and the date of enactment
			 of this Act.
							(ii)TerminationThe
			 Administrator shall apply the net worth limitations established under clause
			 (i) until the effective date of the net worth limitations established by the
			 Administrator under clause (ii)(II) of section 8(a)(6)(A) of the Small Business
			 Act (15 U.S.C. 637(a)(6)(A)), as added by this paragraph.
							(C)Transition
			 periodSection 7(j)(15) of the Small Business Act (15 U.S.C.
			 636(j)(15)) is amended—
							(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
							(D)by striking
			 Subject to and inserting (A) Except as provided in
			 subparagraph (B), and subject to; and
						(E)by adding at the
			 end the following:
							
								(B)(i)A small business
				concern may receive developmental assistance under the Program and contracts
				under section 8(a) during the 3-year period beginning on the date on which the
				small business concern graduates—
										(I)because the small business concern has
				participated in the Program for the total period authorized under subparagraph
				(A); or
										(II)under section 8(a)(6)(C)(ii), because
				the socially disadvantaged individuals who own or control the small business
				concern have a net worth that is more than the maximum net worth established by
				the Administrator.
										(ii)After the end of the 3-year period
				described in clause (i), a small business concern described in clause
				(i)—
										(I)may not receive developmental
				assistance under the Program or contracts under section 8(a); and
										(II)may continue to perform and receive
				payment under a contract received by the small business concern under section
				8(a) before the end of the period, under the terms of the
				contract.
										.
						(2)GAO
			 studySection 8(a) of the Small Business Act (15 U.S.C. 637(a))
			 is amended by adding at the end the following:
						
							(22)Review of effectiveness
								(A)GAO studyNot later
				than 5 years after the date of enactment of this paragraph, and every 5 years
				thereafter, the Comptroller General of the United States shall—
									(i)conduct an evaluation of the
				effectiveness of the program under this subsection, including an examination
				of—
										(I)the number and size of contracts applied
				for, as compared to the number received by, small business concerns after
				successfully completing the program;
										(II)the percentage of small business
				concerns that continue to operate during the 3-year period beginning on the
				date on which the small business concerns successfully complete the
				program;
										(III)whether the business of small business
				concerns increases during the 3-year period beginning on the date on which the
				small business concerns successfully complete the program; and
										(IV)the number of training sessions offered
				under the program; and
										(ii)submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives a report regarding each evaluation under clause
				(i).
									(B)SBA reportNot later
				than 1 year after the date of enactment of this paragraph, and every year
				thereafter, the Administrator shall submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives a report evaluating the program under this section,
				including an assessment of—
									(i)the regulations promulgated to
				carry out the program;
									(ii)online training under the program;
				and
									(iii)whether the structure of the
				program is conducive to business
				development.
									.
					(3)Report on fraud
			 detectionNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall—
						(A)assess the
			 workload of business development specialists of the Administration;
						(B)evaluate the use
			 of fraud detection tools, such as the use of data mining techniques and provide
			 additional financial and analytical training for business development
			 specialists of the Administration;
						(C)propose
			 amendments to regulations and operational changes that would closely evaluate
			 an applicant to participate in the program under section 8(a) of the Small
			 Business Act (15 U.S.C. 637(a)) if a family member of the applicant is, or has
			 been, a participant in the program under section 8(a) of the Small Business Act
			 providing the same type of supplies or services as the applicant;
						(D)review the
			 regulations relating to economic disadvantage with respect to the income and
			 asset levels of an applicant for or participant in the program under section
			 8(a) of the Small Business Act at the time of application and annual
			 certification; and
						(E)submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report regarding
			 the assessment, evaluation, proposals, and review under this paragraph.
						(b)Surety bond
			 pilot program
					(1)DefinitionsIn
			 this subsection—
						(A)the terms
			 bid bond, payment bond, performance
			 bond, and surety have the meanings given those terms in
			 section 410 of the Small Business Investment Act of 1958 (15 U.S.C.
			 694a);
						(B)the term
			 Board means the pilot program advisory board established under
			 paragraph (4)(A);
						(C)the term
			 eligible small business concern means a socially and economically
			 disadvantaged small business concern that is participating in the program under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a));
						(D)the term
			 Fund means the Small Business Surety Bond Pilot Program Fund
			 established under paragraph (5)(A);
						(E)the term
			 graduated has the meaning given that term in section 7(j)(10)(H)
			 of the Small Business Act (15 U.S.C. 636(j)(10)(H));
						(F)the term
			 pilot program means the surety bond pilot program established
			 under paragraph (2)(A); and
						(G)the term
			 socially and economically disadvantaged small business concern has
			 the meaning given that term in section 8(a) of the Small Business Act (15
			 U.S.C. 637(a)).
						(2)Program
						(A)In
			 generalThe Administrator shall establish a surety bond pilot
			 program under which the Administrator may guarantee any surety against loss
			 resulting from a breach of the terms of a bid bond, payment bond, performance
			 bond, or bonds ancillary thereto, by an eligible small business concern.
						(B)ApplicationAn
			 eligible small business concern desiring a guarantee under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may require.
						(C)ReviewA
			 surety desiring a guarantee under the pilot program against loss resulting from
			 a breach of the terms of a bid bond, payment bond, performance bond, or bonds
			 ancillary thereto by an eligible small business concern shall—
							(i)submit to the
			 Administrator a report evaluating whether the eligible small business concern
			 meets such criteria as the Administrator may establish relating to whether a
			 bond should be issued to the eligible small business concern; and
							(ii)if
			 the Administrator does not guarantee the surety against loss, submit an update
			 of the report described in clause (i) every 6 months.
							(3)Technical
			 assistance and educational training
						(A)In
			 generalThe Administrator shall provide technical assistance and
			 educational training to an eligible small business concern participating in the
			 pilot program or desiring to participate in the pilot program for a period of
			 not less than 3 years, to promote the growth of the eligible small business
			 concern and assist the eligible small business concern in promoting job
			 development.
						(B)Topics
							(i)Technical
			 assistanceThe technical assistance under subparagraph (A) shall
			 include assistance relating to—
								(I)scheduling of
			 employees;
								(II)cash flow
			 analysis;
								(III)change
			 orders;
								(IV)requisition
			 preparation;
								(V)submitting
			 proposals;
								(VI)dispute
			 resolution; and
								(VII)contract
			 management.
								(ii)Educational
			 trainingThe educational training under subparagraph (A) shall
			 include training regarding—
								(I)accounting;
								(II)legal
			 issues;
								(III)infrastructure;
								(IV)human
			 resources;
								(V)estimating
			 costs;
								(VI)scheduling;
			 and
								(VII)any other area
			 the Administrator determines is a key area for which training is needed for
			 eligible small business concerns.
								(4)Panel
						(A)EstablishmentThe
			 Administrator shall establish a pilot program advisory board to evaluate and
			 make recommendations regarding the pilot program.
						(B)MembershipThe
			 Board shall be composed of 5 members—
							(i)who
			 shall be appointed by the Administrator;
							(ii)not less than 2
			 of whom shall have graduated from the program under section 8(a) of the Small
			 Business Act (15 U.S.C. 637(a)); and
							(iii)not more than 1
			 of whom may be an officer or employee of the Administration.
							(C)DutiesThe
			 Board shall—
							(i)evaluate and make
			 recommendations to the Administrator regarding the effectiveness of the pilot
			 program;
							(ii)make
			 recommendations to the Administrator regarding performance measures to evaluate
			 eligible small business concerns applying for a guarantee under the pilot
			 program; and
							(iii)not later than
			 90 days after the date on which all members of the Board are appointed, and
			 every year thereafter until the authority to carry out the pilot program
			 terminates under paragraph (6), submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report regarding the activities of the Board.
							(5)Fund
						(A)Establishment
			 of FundThere is established in the Treasury of the United States
			 a revolving fund to be known as the Small Business Surety Bond Pilot
			 Program Fund, to be administered by the Administrator.
						(B)AvailabilityAmounts
			 in the Fund shall be available without fiscal year limitation or further
			 appropriation by Congress.
						(C)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Fund $20,000,000.
						(D)RescissionEffective
			 on the day after the date on which the term of all guarantees made under the
			 pilot program have ended, all amounts in the Fund are rescinded.
						(6)TerminationThe
			 Administrator may not make a guarantee to a surety against loss under the pilot
			 program on or after the date that is 7 years after the date on which the
			 Administrator makes the first guarantee under the pilot program.
					(c)Extension of
			 participation term for victims of Hurricane Katrina or Hurricane Rita
					(1)RetroactivityIf
			 a small business concern, while participating in any program or activity under
			 the authority of paragraph (10) of section 7(j) of the Small Business Act (15
			 U.S.C. 636(j)), was located in a parish or county described in paragraph (2) of
			 this subsection and was affected by Hurricane Katrina of 2005 or Hurricane Rita
			 of 2005, the period during which that small business concern is permitted
			 continuing participation and eligibility in that program or activity shall be
			 extended for 24 months after the date such participation and eligibility would
			 otherwise terminate.
					(2)Parishes and
			 counties coveredParagraph (1) applies to any parish in the State
			 of Louisiana, or any county in the State of Mississippi or in the State of
			 Alabama, that has been designated by the Administrator as a disaster area by
			 reason of Hurricane Katrina of 2005 or Hurricane Rita of 2005 under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10205, or 10206.
					(3)Review and
			 complianceThe Administrator shall ensure that the case of every
			 small business concern participating before the date of enactment of this Act
			 in a program or activity covered by paragraph (1) is reviewed and brought into
			 compliance with this subsection.
					VTrade and export
			 enhancements
			501.Online export
			 readiness assessment tool
				(a)Development of
			 toolSection 22 of the Small
			 Business Act (15 U.S.C. 649) is amended—
					(1)by redesignating subsection (l) as
			 subsection (m); and
					(2)by inserting after subsection (k) the
			 following:
						
							(l)Export
				readiness assessment tool
								(1)Assessment
				toolThe Associate Administrator, in consultation with the
				Secretary of Commerce and working in close cooperation with the Secretary of
				Agriculture, the United States Trade Representative, the Secretary of
				Agriculture, the Export-Import Bank of the United States, the Overseas Private
				Investment Corporation, and other relevant Federal agencies, regional and
				district offices of the Administration, small business development centers
				engaged in export promotion efforts, networks of women's business centers, the
				SCORE program authorized by section 8(b)(1), Export Assistance Centers,
				relevant State and local export promotion programs, and partners in the private
				sector, shall develop a comprehensive assessment tool that allows small
				business concerns to assess the export readiness of the small business
				concerns, which shall incorporate factors including—
									(A)the amount of
				time that a small business concern has been in operation;
									(B)the amount of
				time that a small business concern has successfully conducted business or sold
				a product or service in the United States;
									(C)the profitability
				of a small business concern, based on operations in the United States;
									(D)the compliance of
				a small business concern with the Internal Revenue Code of 1986;
									(E)the production
				and marketing capacity of a small business concern that can be committed to
				export operations, including the production of products and services for
				export, the development of opportunities in markets outside the United States,
				the allocation of staff resources, and the ability to deliver customer service
				support;
									(F)the knowledge of
				a small business concern of the costs associated with exporting and conducting
				business with foreign purchasers, including the costs of freight forwarding,
				customs brokers, packing and shipping, and the development of an international
				business and marketing plan;
									(G)the knowledge of
				a small business concern of foreign import regulations, trade barriers, and
				cultural preferences in targeted export markets;
									(H)the knowledge of
				a small business concern of United States export regulations and compliance
				practices;
									(I)the knowledge of
				a small business concern of export payment and financing mechanisms and
				resources, including the development and negotiation of letters of credit and
				access to financial resources and capital to facilitate or finance sales and
				marketing operations overseas; and
									(J)any other
				factors, as the Associate Administrator determines is appropriate or
				necessary.
									(2)Availability of
				toolThe Associate Administrator shall make the assessment tool
				developed under paragraph (1) available online, on the website of the
				Administration, and through the regional and district offices of the
				Administration, the small business development center network, networks of
				women's business centers, the SCORE program authorized by section 8(b)(1),
				Export Assistance Centers, State and local export promotion programs, and
				partners in the private sector.
								(3)ReferralsThe
				Associate Administrator shall refer small business concerns that use the
				assessment tool developed under paragraph (1) to local export assistance
				resources, including resources of the Department of Commerce, the Department of
				Agriculture, the United States Trade Representative, the Export-Import Bank of
				the United States, the Overseas Private Investment Corporation, and other
				relevant Federal agencies, the regional and district offices of the
				Administration, the small business development center network, networks of
				women's business centers, the SCORE program authorized by section 8(b)(1),
				Export Assistance Centers, State and local export promotion programs, and
				partners in the private sector.
								(4)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				subsection.
								.
					(b)Reporting
			 requirementSection 22(f) of the Small Business Act (15 U.S.C.
			 649(f)) is amended—
					(1)by redesignating
			 paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
					(2)by inserting
			 after paragraph (3) the following:
						
							(4)for the period
				addressed by the report, the number of small business concerns that—
								(A)used the
				assessment tool developed under subsection (l);
								(B)were referred to
				local export assistance resources described in subsection (l)(3) after using
				the assessment tool; and
								(C)made a successful
				foreign sale after using the assessment
				tool;
								.
					502.Marketing and
			 outreach initiatives to small business concerns
				(a)Outreach events
			 required
					(1)AmendmentSection 22(c)(11) of the Small Business Act
			 (15 U.S.C. 649(c)(11)) is amended by striking concerns; and
			 inserting the following: “concerns, which shall include—
						
							(A)conducting, in
				each region of the Administration, outreach events that—
								(i)promote exporting
				as a business development opportunity;
								(ii)raise awareness
				of the National Export Initiative established under Executive Order 13534 (75
				Fed. Reg. 12433; relating to the National Export Initiative);
								(iii)are focused on
				small business concerns that are new to exporting;
								(iv)are conducted
				not less frequently than—
									(I)once in each of
				fiscal years 2011 through 2014; and
									(II)twice in fiscal
				year 2015 and each fiscal year thereafter; and
									(B)conducting
				outreach events, in coordination with the Department of Commerce, the
				Export-Import Bank of the United States, the Department of Agriculture, the
				Overseas Private Investment Corporation, the United States Trade and
				Development Agency, the Department of State, and, as the Associate
				Administrator determines is appropriate, other members of the Trade Promotion
				Coordinating Committee, that are designed to reach—
								(i)small business
				concerns located in a rural area, as that term is defined in section 1393(a)(2)
				of the Internal Revenue Code of 1986;
								(ii)small business
				concerns owned and controlled by women;
								(iii)small business
				concerns owned by veterans and small business concerns owned and controlled by
				service-disabled veterans; and
								(iv)socially and
				economically disadvantaged small business
				concerns;
								.
					(2)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out section 22(c)(11) of the Small Business Act
			 (15 U.S.C. 649(c)(11)), as amended by paragraph (1) of this subsection.
					(b)Reporting
			 requirementsSection 22(f) of the Small Business Act (15 U.S.C.
			 649(f)) is amended by inserting after paragraph (4), as added by section 501(b)
			 of this Act, the following:
					
						(5)for the year
				ending on the date of the report—
							(A)the number and
				location of the outreach events conducted under subsection (c)(11)(A);
							(B)the number of
				small business concerns that—
								(i)participated in
				each event described in subparagraph (A); and
								(ii)were referred to
				a resource partner of the Administration or a Federal agency that is a member
				of the Trade Promotion Coordinating Committee as a result of each event
				described in subparagraph
				(A);
								.
				503.Expansion of
			 State Trade and Export Promotion Grant Program to cities and major metropolitan
			 areasSection 1207 of the
			 Small Business Jobs Act of 2010 (15 U.S.C. 649b note) is amended—
				(1)in subsection (b), by inserting ,
			 and to municipalities in accordance with subsection (c)(5), after
			 grants to States;
				(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting or municipality after State each
			 place that term appears;
					(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), by striking that proposes a
			 program and inserting or municipality;
						(ii)in
			 subparagraph (B), by redesignating clauses (i), (ii), and (iii) as subclauses
			 (I), (II), and (III), respectively, and adjusting the margins
			 accordingly;
						(iii)by
			 redesignating subparagraphs (A) through (D) as clauses (i) through (iv),
			 respectively, and adjusting the margins accordingly;
						(iv)by
			 inserting before clause (i), as so redesignated, the following:
							
								(A)has a small
				business program or exporting program in place at the time the State or
				municipality submits the application; and
								(B)proposes a
				program that—
								;
				and
						(v)in
			 clause (iii), as so redesignated, by inserting in the case of an
			 application by a State, before promotes exports;
						(C)in paragraph (4),
			 by inserting or municipality after State;
					(D)by adding at the
			 end the following:
						
							(5)Limitation on
				award of grants to municipalitiesThe Associate Administrator may
				make a grant to a municipality on and after the date that is 1 year after the
				date of enactment of this Act, if the State in which the municipality is
				located has not, as of the date that is 1 year after the date of enactment of
				this Act, applied for a grant under this
				section.
							;
					(3)in subsection
			 (e), by inserting or municipality after State
			 each place that term appears; and
				(4)in subsection
			 (g)(2)—
					(A)in subparagraph
			 (B), by inserting and municipalities after
			 States; and
					(B)in subparagraph
			 (C), by inserting or municipality after
			 State.
					VIRegulatory
			 relief
			601.Definitions
				(a)Independent
			 establishmentsSection 601(1) of title 5, United States Code, is
			 amended by inserting , including an independent establishment as defined
			 in section 104 of this title after title.
				(b)Significant
			 guidance documentsSection
			 601 of title 5, United States Code, is amended by striking paragraph (2) and
			 inserting the following:
					
						(2)the term rule—
							(A)means any rule for which the agency
				publishes a general notice of proposed rulemaking under section 553(b) of this
				title, or any other law;
							(B)includes—
								(i)any rule of general applicability governing
				Federal grants to State and local governments for which the agency provides an
				opportunity for notice and public comment; and
								(ii)any significant guidance document, as
				defined in the Office of Management and Budget Final Bulletin for Agency Good
				Guidance Procedures (72 Federal Register 3432; January 25, 2007); and
								(C)does not include a rule of particular
				applicability relating to rates, wages, corporate or financial structures or
				reorganizations thereof, prices, facilities, appliances, services, or
				allowances therefor or to valuations, costs or accounting, or practices
				relating to such rates, wages, structures, prices, appliances, services, or
				allowances;
							.
				(c)Inclusion of
			 Indian tribes as small governmental jurisdictionsSection 601(5) of title 5, United States
			 Code, is amended by inserting Indian tribes as defined under section
			 8(a)(13) of the Small Business Act (15 U.S.C. 637(a)(13)), after
			 school districts,.
				602.Certification
			 of rules
				(a)Preparation of
			 initial regulatory flexibility analysis before final regulatory flexibility
			 analysisSection 605(b) of
			 title 5, United States Code, is amended—
					(1)by inserting
			 (1) after (b); and
					(2)by adding at the
			 end the following:
						
							(2)If the head of the agency determines
				that there will be a significant economic impact on a substantial number of
				small entities after publication of the certification required under paragraph
				(1), the agency shall comply with the requirements of section 603 before the
				publication of the final rule, by—
								(A)publishing an initial regulatory
				flexibility analysis for public comment; or
								(B)re-proposing the rule with an initial
				regulatory flexibility analysis.
								.
				
					(b)Determinations
			 before certificationsSection 605(b) of title 5, United States
			 Code, (as amended by subsection (a) of this section) is further amended by
			 adding at the end the following:
					
						(3)The head of an agency may not certify
				a rule under this subsection, unless the head of the agency has
				determined—
							(A)the average cost of the rule for small
				entities affected or reasonably presumed to be affected by the rule;
							(B)the number of small entities affected
				or reasonably presumed to be affected by the rule; and
							(C)the number of affected small entities
				for which that cost will be
				significant.
							.
				(c)Accuracy of
			 certificationsSection 605(b) of title 5, United States Code, (as
			 amended by subsections (a) and (b) of this section) is further amended by
			 adding at the end the following:
					
						(4)Before publishing a certification and
				a statement providing the factual basis for that certification under paragraph
				(1), the head of the agency shall—
							(A)transmit a copy of that certification
				and statement to the Chief Counsel for Advocacy of the Small Business
				Administration; and
							(B)consult with the Chief Counsel for
				Advocacy of the Small Business Administration on the accuracy of that
				certification and
				statement.
							.
				603.Application to
			 interim final rulesSection
			 608 of title 5, United States Code, is amended—
				(1)in subsection
			 (a), by inserting the interim final rule or before the
			 final rule each place that term appears; and
				(2)in subsection
			 (b)—
					(A)in the second
			 sentence—
						(i)by
			 inserting an interim final rule or before a final
			 rule; and
						(ii)by inserting the interim final rule
			 or before the final rule; and
						(B)in the third
			 sentence, by inserting the interim final rule or before
			 the final rule.
					604.Review
			 panelsSection 609(b) of title
			 5, United States Code, is amended—
				(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)not later than 60
				days before convening a panel under paragraph (4), a covered agency shall
				submit written notification and a statement to the Chief Counsel for Advocacy
				of the Small Business Administration and the Office of Information and
				Regulatory Affairs within the Office of Management and Budget that
				includes—
							(A)the date the
				panel will convene;
							(B)a description of
				all potential regulatory alternatives to be considered by the panel; and
							(C)data or
				statistical information in support of each potential regulatory
				alternative.
							;
				and
				(3)in paragraph (6)
			 (as redesignated under paragraph (1) of this section), by striking
			 pursuant to paragraph (3) and inserting under paragraph
			 (4).
				605.Judicial
			 reviewSection 611(a) of title
			 5, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting 603, after 601,;
				(2)in paragraph (2),
			 by inserting 603, after 601,;
				(3)in paragraph (3),
			 by striking (3)(A) through the end of subparagraph (A) and
			 inserting the following:
					
						(3)(A)A small entity may seek
				such review during the period beginning on the date of final agency action and
				ending one year later, except that—
								(i)where a provision of law requires that
				an action challenging a final agency action be commenced before the expiration
				of one year, such lesser period shall apply to an action for judicial review
				under this section; and
								(ii)in the case of noncompliance with
				section 603 or 605(b), a small entity may seek judicial review of agency
				compliance with those sections before the close of the public comment
				period.
								;
				and
				(4)in paragraph
			 (4)—
					(A)in subparagraph
			 (A), by striking , and and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(C)issuing an
				injunction prohibiting an agency from taking any agency action with respect to
				a rulemaking until that agency is in compliance with the requirements of
				section 603 or
				605.
							.
					606.Research grant
			 authority
				(a)Grant
			 authorityThe Office of Advocacy of the Small Business
			 Administration may establish a grant program and award grants to institutions
			 of higher education, as defined in section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001), to conduct research on issues that affect small business
			 concerns.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as necessary to carry out this section.
				
